Exhibit 4.25 INTELLECTUAL PROPERTY COLLATERAL AGREEMENT This INTELLECTUAL PROPERTY COLLATERAL AGREEMENT (as amended, amended and restated, supplemented or otherwise modified from time to time, the “IP Collateral Agreement”) dated February 11, 2011, is made by Ply Gem Industries, Inc., a Delaware corporation (the “Issuer”), Ply Gem Holdings, Inc., a Delaware Corporation (“Holdings”) and the Subsidiaries of the Issuer listed on the Annex hereto (the “Subsidiaries”, and together with the Issuer and Holdings, the “Grantors”) in favor of Wells Fargo Bank, National Association, as Noteholder Collateral Agent (the “Noteholder Collateral Agent”) for the Secured Parties (as defined in the Collateral Agreement referred to below). WHEREAS, the Issuer and the other Grantors party thereto have entered into an Indenture dated as of February 11, 2011 (as amended, amended and restated, supplemented or otherwise modified from time to time, the “Indenture”), with Wells Fargo Bank, National Association, as Trustee and Noteholder Collateral Agent.Terms defined in the Collateral Agreement and Indenture and not otherwise defined herein are used herein as defined in the Collateral Agreement and Indenture. WHEREAS, as a condition precedent to the purchasing of the Notes by the Initial Purchasers, each Grantor has executed and delivered that certain Collateral Agreement dated February 11, 2011, made by the Grantors to the Noteholder Collateral Agent (as amended, amended and restated, supplemented or otherwise modified from time to time, the “Collateral Agreement”). WHEREAS, under the terms of the Collateral Agreement, the Grantors have granted to the Noteholder Collateral Agent, for the ratable benefit of the Secured Parties, a security interest in, among other property, certain intellectual property of the Grantors, and have agreed as a condition thereof to execute this IP Collateral Agreement for recording with the U.S. Patent and Trademark Office, the United States Copyright Office and other governmental authorities. NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, each Grantor agrees as follows: SECTION 1.Grant of Security.Each Grantor hereby grants to the Noteholder Collateral Agent for the ratable benefit of the Secured Parties a security interest in all of such Grantor’s right, title and interest in and to the following (the “Collateral”): (a) the patents and patent applications set forth in Schedule A hereto (the “Patents”); (b) the trademark and service mark registrations and applications set forth in Schedule B hereto (provided that no security interest shall be granted in any trademark, whether registered, unregistered or applied for, to the extent that, and solely during the period in which, the grant of a security interest therein would impair the validity or enforceability of such trademark under applicable federal law), together with the goodwill symbolized thereby (the “Trademarks”); (c) all copyrights, whether registered or unregistered, now owned or hereafter acquired by such Grantor, including, without limitation, the copyright registrations and applications and exclusive copyright licenses set forth in Schedule C hereto (the “Copyrights”); (d) all reissues, divisions, continuations, continuations-in-part, extensions, renewals and reexaminations of any of the foregoing, all rights in the foregoing provided by international treaties or conventions, all rights corresponding thereto throughout the world and all other rights of any kind whatsoever of such Grantor accruing thereunder or pertaining thereto; (e) any and all claims for damages and injunctive relief for past, present and future infringement, dilution, misappropriation, violation, misuse or breach with respect to any of the foregoing, with the right, but not the obligation, to sue for and collect, or otherwise recover, such damages; and (f) any and all proceeds of, collateral for, income, royalties and other payments now or hereafter due and payable with respect to, and supporting obligations relating to, any and all of the Collateral of or arising from any of the foregoing. SECTION 2.Security for Obligations.The grant of a security interest in, the Collateral by each Grantor under this IP Collateral Agreement secures the payment of all Secured Obligations of such Grantor now or hereafter existing under or in respect of the Note Documents.Without limiting the generality of the foregoing, this IP Collateral Agreement secures, as to each Grantor, the payment of all amounts that constitute part of the Secured Obligations and that would be owed by such Grantor to any Secured Party under the Note Documents but for the fact that such Secured Obligations are unenforceable or not allowable due to the existence of a bankruptcy, reorganization or similar proceeding involving a Grantor. SECTION 3.Recordation.Each Grantor authorizes and requests that the Register of Copyrights, the Commissioner for Patents and the Commissioner for Trademarks and any other applicable government officer record this IP Collateral Agreement. SECTION 4.Execution in Counterparts.This IP Collateral Agreement may be executed in any number of counterparts, each of which when so executed shall be deemed to be an original and all of which taken together shall constitute one and the same agreement. SECTION 5.Grants, Rights and Remedies.This IP Collateral Agreement has been entered into in conjunction with the provisions of the Collateral Agreement.Each Grantor does hereby acknowledge and confirm that the grant of the security interest hereunder to, and the rights and remedies of, the Noteholder Collateral Agent with respect to the Collateral are more fully set forth in the Collateral Agreement, the terms and provisions of which are incorporated herein by reference as if fully set forth herein. SECTION 6.Governing Law.This IP Collateral Agreement shall be governed by, and construed in accordance with, the laws of the State of New York, without regard to the conflicts of laws principles thereof. Reference is made to the Amended and Restated Lien Subordination and Intercreditor Agreement dated as of February 11, 2011, among UBS AG, Stamford Branch, as Collateral Agent for the Revolving Facility Secured Parties referred to therein, Wells Fargo Bank, National Association, as Trustee and as Noteholder Collateral Agent, Ply Gem Holdings, Inc., Ply Gem Industries, Inc. and the subsidiaries of Ply Gem Industries, Inc. named therein (the “Intercreditor Agreement”).Notwithstanding any other provision contained herein, this Agreement, the Liens created hereby and the rights, remedies, duties and obligations provided for herein are subject in all respects to the provisions of the Intercreditor Agreement and, to the extent provided therein, the applicable Senior Secured Obligations Security Documents (as defined in the Intercreditor Agreement).In the event of any conflict or inconsistency between the provisions of this Agreement and the Intercreditor Agreement, the provisions of the Intercreditor Agreement shall control. [Remainder of Page Intentionally Blank] IN WITNESS WHEREOF, each Grantor has caused this IP Collateral Agreement to be duly executed and delivered by its officer thereunto duly authorized as of the date first above written. PLY GEM INDUSTRIES, INC., by /s/ Shawn K. Poe Name:Shawn K. Poe Title:Vice President PLY GEM HOLDINGS, INC. by /s/ Shawn K. Poe Name:Shawn K. Poe Title:Vice President EACH OF THE SUBSIDIARIES LISTED ON SCHEDULE I HERETO by /s/ Shawn K. Poe Name:Shawn K. Poe Title:Secretary NEW ALENCO WINDOW, LTD. By:Alenco Building Products Management, L.L.C., its General Partner, by /s/ Shawn K. Poe Name:Shawn K. Poe Title:Secretary [Signature Page - Ply Gem U.S. Intellectual Property Security Agreement] NEW GLAZING INDUSTRIES, LTD. By:Glazing Industries Management, L.L.C., its General Partner, by /s/ Shawn K. Poe Name:Shawn K. Poe Title:Secretary NEW ALENCO EXTRUSION, LTD. By:Alenco Extrusion Management, L.L.C., its General Partner, by /s/ Shawn K. Poe Name:Shawn K. Poe Title:Secretary STATEMENT BY WITNESS I,Timothy D. Johnson(name of witness) whose full post office address is5020 Weston Parkway, Suite 400, Cary, North Carolina 27513was personally present and did seeShawn K. Poe, a signing officer of ALL OF THE ABOVE LISTED ENTITIES, execute this Intellectual Property Security Agreement and such signing officer is personally known to me to be the person described in such document. /s/ Timothy D. Johnson Signature of Witness [Signature Page - Ply Gem U.S. Intellectual Property Security Agreement] WELLS FARGO BANK, NATIONAL ASSOCIATION, AS NOTEHOLDER COLLATERAL AGENT, by /s/ Richard H. Prokosch Name:Richard H. Prokosch Title:Vice President STATEMENT BY WITNESS I,Jayne Sillman(name of witness) whose full post office address is625 Marquette Avenue,Minneapolis, Minnesotawas personally present and did see Richard H. Prokosch, a signing officer of WELLS FARGO BANK, NATIONAL ASSOCIATION, execute this Intellectual Property Security Agreement and such signing officer is personally known to me to be the person described in such document. /s/ Jayne Sillman Signature of Witness [Signature Page - Ply Gem U.S. Intellectual Property Security Agreement] Schedule I to U.S. Intellectual Property Security Agreement Alenco Building Products Management, L.L.C. Alenco Extrusion GA, L.L.C. Alenco Extrusion Management, L.L.C. Alenco Holding Corporation Alenco Interests, L.L.C. Alenco Trans, Inc. Alenco Window GA, L.L.C. Aluminum Scrap Recycle, L.L.C. AWC Arizona, Inc. AWC Holding Company Glazing Industries Management, L.L.C. Great Lakes Window, Inc. Kroy Building Products, Inc. Mastic Home Exteriors, Inc. MW Manufacturers Inc. MWM Holding, Inc. Napco, Inc. New Alenco Extrusion, Ltd. New Alenco Window, Ltd. New Glazing Industries, Ltd. Ply Gem Pacific Windows Corporation Variform, Inc. SCHEDULE A PATENTS OWNER TITLE CNTRY APPL NO APPL DATE PATENT NO GRANT DATE STATUS Alcoa Home Exteriors, Inc. (n/k/a Mastic Home Exteriors, Inc.) Internally Flashed Siding Channel CA 9/9/1993 10/29/2002 Granted Alcoa Home Exteriors, Inc. (n/k/a Mastic Home Exteriors, Inc.) Internally Flashed Siding Channel US 5/21/1993 4/19/1994 Granted Alcoa Home Exteriors, Inc. (n/k/a Mastic Home Exteriors, Inc.) Laminated Building Panel and Method for its Production US 08/511,082 8/3/1995 5/27/1997 Granted Alcoa Home Exteriors, Inc. (n/k/a Mastic Home Exteriors, Inc.) Method and Apparatus for Coating Strip Material and Ornamentally Coated Material Produced Thereby CA 8/1/1996 11/4/2008 Granted Alcoa Home Exteriors, Inc. (n/k/a Mastic Home Exteriors, Inc.) Method and Apparatus For Coating Strip Material and Ornamentally Coated Material Produced Thereby US 4/24/1995 10/15/1996 Granted Alcoa Home Exteriors, Inc. (n/k/a Mastic Home Exteriors, Inc.) Molded Plastic Siding Panel CA 8/21/2000 9/22/2009 Granted Alcoa Home Exteriors, Inc. (n/k/a Mastic Home Exteriors, Inc.) Molded Plastic Siding Panel US 09/392,004 9/8/1999 5/1/2001 Granted Alcoa Home Exteriors, Inc. (n/k/a Mastic Home Exteriors, Inc.) Molded Plastic Siding Panel US 09/766,024 1/19/2001 7/23/2002 Granted Alcoa Home Exteriors, Inc. (n/k/a Mastic Home Exteriors, Inc.) Plastic Siding Panel US 10/186,939 6/28/2002 4/6/2004 Granted Alcoa Home Exteriors, Inc. (n/k/a Mastic Home Exteriors, Inc.) Plural Extruder Method for Making a Composite Building Panel US 08/440,568 5/15/1995 10/15/1996 Granted Alcoa Home Exteriors, Inc. (n/k/a Mastic Home Exteriors, Inc.) Shutter Assembly US 09/008,035 1/16/1998 7/20/1999 Granted Alcoa Home Exteriors, Inc. (n/k/a Mastic Home Exteriors, Inc.) Trim Assembly for Finishing a Fixture on a Building Exterior CA 3/9/1995 7/18/2006 Granted Alcoa Home Exteriors, Inc. (n/k/a Mastic Home Exteriors, Inc.) Trim Assembly For Finishing a Fixture on a Building Exterior US 08/350,313 12/1/1994 6/18/1996 Granted Alcoa Home Exteriors, Inc. (n/k/a Mastic Home Exteriors, Inc.) Wind Resistant Siding Panel US 10/833,785 4/28/2004 6/22/2010 Granted Alcoa Home Exteriors, Inc. (n/k/a Mastic Home Exteriors, Inc.) Laminated Building Panels Having Preselected Colors CA 3/31/2005 Filed Alcoa Home Exteriors, Inc. (n/k/a Mastic Home Exteriors, Inc.) Molded Plastic Panel US 11/559,841 11/14/2006 Filed Alcoa Home Exteriors, Inc. (n/k/a Mastic Home Exteriors, Inc.) Panel for Covering a Wall with Uplock Engagement CA 6/2/2009 Filed Alcoa Home Exteriors, Inc. (n/k/a Mastic Home Exteriors, Inc.) Panel for Covering a Wall with Uplock Engagement US 12/475,200 5/29/2009 Filed Kroy Building Products, Inc. Bracket Assembly for Connecting Rails of Various Configurations to a Support Structure US 10/361,150 2/5/2003 9/27/2005 Granted Kroy Building Products, Inc. Exterior Surface of a Fence Rail US 29/127,194 7/28/2000 D461,568 8/13/2002 Granted Kroy Building Products, Inc. Fence Panel US 29/138,098 3/6/2001 D454,964 3/26/2002 Granted Kroy Building Products, Inc. Fence Panel US 29/138,099 3/6/2001 D454,965 3/26/2002 Granted Kroy Building Products, Inc. Fence Panel US 29/138,095 3/6/2001 D455,220 4/2/2002 Granted Kroy Building Products, Inc. Fence Panel US 29/138,094 3/6/2001 D455,502 4/9/2002 Granted Kroy Building Products, Inc. Fence Panel US 29/138,093 3/6/2001 D454,963 3/26/2002 Granted Kroy Building Products, Inc. Fence Panel US 29/225,481 3/15/2005 D565,747 4/1/2008 Granted Kroy Building Products, Inc. Fence Panel US 29/172,295 12/9/2002 D503,000 3/15/2005 Granted Kroy Building Products, Inc. Fence Plank US 29/073,566 7/9/1997 D405,546 2/9/1999 Granted Kroy Building Products, Inc. Fence Plank US 29/066,946 2/19/1997 D405,545 2/9/1999 Granted Kroy Building Products, Inc. Fence Rail US 29/156,731 3/5/2002 D487,158 2/24/2004 Granted Kroy Building Products, Inc. Fence Rail US 29/128,263 7/28/2000 D446,315 8/7/2001 Granted Kroy Building Products, Inc. Fence Rail Cap Bracket Assembly US 10/277,721 10/21/2002 5/17/2005 Granted Kroy Building Products, Inc. Fence System US 09/435,418 11/8/1999 3/20/2001 Granted Kroy Building Products, Inc. Fence System US 08/808,981 2/19/1997 11/23/1999 Granted Kroy Building Products, Inc. Fence System with Variable Position Rail US 10/267,436 10/8/2002 6/29/2004 Granted Kroy Building Products, Inc. Interior and Exterior Surface of a Fence Panel US 29/182,668 5/28/2003 D487,160 2/24/2004 Granted Kroy Building Products, Inc. Interior and Exterior Surface of a Fence Rail US 29/154,430 1/21/2002 D490,543 5/25/2004 Granted Kroy Building Products, Inc. Method for Attaching a Fence Rail to a Support US 10/824,707 4/14/2004 3/7/2006 Granted Kroy Building Products, Inc. Method of Assembling a Fence US 09/238,754 1/28/1999 3/28/2000 Granted Kroy Building Products, Inc. Rail Attachment Bracket with Snap-On Cover CA 2/18/1998 9/21/2004 Granted Kroy Building Products, Inc. Rail Attachment Bracket with Snap-On Cover US 08/802,129 2/19/1997 2/23/1999 Granted Kroy Building Products, Inc. Rail Bracket Mounting System with Locking Pin US 10/165,177 6/6/2002 5/23/2006 Granted Kroy Building Products, Inc. Rail Bracket Mounting System with Locking Pin US 10/818,632 4/5/2004 2/27/2006 Granted MW Manufactures Inc. Dartboard Cabinet US 07/770598 10/3/1991 5/18/1993 Issued MW Windows Mullion System US 12/364,954 2/3/2009 Filed Napco, Inc. Apparatus for Holding and Displaying a Plurality of Objects US 09/649979 8/29/2000 3/26/2002 Issued Ply Gem Industries, Inc. Decorative Modular Blocks for Column Construction US 61/305,289 2/17/2010 Filed Ply Gem Industries, Inc. Gutter Protection System US 12/832,792 7/8/2010 Filed Ply Gem Pacific Windows Corporation Window Joining System CA 3/7/2008 Filed Ply Gem Pacific Windows Corporation Lineal Corner Block CA 5/13/2008 Granted Variform, Inc. Apparatus and Method for Adjusting Component Features US 10/621,162 7/16/2003 12/27/2005 Granted Variform, Inc. Apparatus and Method for Adjusting Component Features US 11/227,309 9/15/2005 10/27/2009 Granted Variform, Inc. Method for Extruding and Product of the Method US 10/620,545 7/16/2003 9/16/2008 Granted Variform, Inc. Perimeter Skirting Elevated Structures US 29/078,516 10/28/1997 D402,063 12/1/1998 Granted Variform, Inc. Perimeter Skirting for Elevated Structures US 10/28/1997 D404504 1/19/1999 Granted Variform, Inc. Siding Interlock Panel US 29/048,918 1/16/1996 D382,351 8/12/1997 Granted Variform, Inc. Siding Panel US 09/420,448 10/18/1999 1/29/2002 Granted Variform, Inc. Siding Panel With Interlock US 09/518,868 3/3/2000 1/29/2002 Granted Variform, Inc. Siding Panel With Interlock US 09/053,475 4/1/1998 5/23/2000 Granted Variform, Inc. Vertical Height Impact Testing Apparatus US 09/877,812 6/8/2001 2/25/2003 Granted SCHEDULE B TRADEMARKS CURRENT OWNER MARK NAME CNTRY CLASS APPL NO APPL DATE REG NO REG DATE STATUS Alcoa Home Exteriors, Inc. (n/k/a Mastic Home Exteriors, Inc.) A+ US 16 74/290,742 7/2/1992 3/30/1993 Registered Alcoa Home Exteriors, Inc. (n/k/a Mastic Home Exteriors, Inc.) ALCOA MASTER CONTRACTOR US 74/691,100 6/19/1995 3/11/1997 Registered Alcoa Home Exteriors, Inc. (n/k/a Mastic Home Exteriors, Inc.) ALUMALURE US 6 72/065,209 1/2/1959 9/8/1959 Registered Alcoa Home Exteriors, Inc. (n/k/a Mastic Home Exteriors, Inc.) ALUMA-PERF US 6 78/243,325 4/29/2003 5/9/2006 Registered Alcoa Home Exteriors, Inc. (n/k/a Mastic Home Exteriors, Inc.) AMERICAN PRIDE US 19 74/076,940 7/9/1990 8/27/1991 Registered Alcoa Home Exteriors, Inc. (n/k/a Mastic Home Exteriors, Inc.) BARKWOOD CA 1/21/1974 TMA202387 10/11/1974 Registered Alcoa Home Exteriors, Inc. (n/k/a Mastic Home Exteriors, Inc.) BARKWOOD US 19 74/137,543 2/8/1991 12/29/1992 Registered Alcoa Home Exteriors, Inc. (n/k/a Mastic Home Exteriors, Inc.) BRENTWOOD US 19 74/169,895 5/24/1991 5/5/1992 Registered Alcoa Home Exteriors, Inc. (n/k/a Mastic Home Exteriors, Inc.) CARVEDWOOD US 19 75/180,456 10/11/1996 9/2/1997 Registered Alcoa Home Exteriors, Inc. (n/k/a Mastic Home Exteriors, Inc.) CEDAR DISCOVERY US 19 78/019,558 8/3/2000 10/29/2002 Registered Alcoa Home Exteriors, Inc. (n/k/a Mastic Home Exteriors, Inc.) CELLWOOD US 6 72/432,118 8/9/1972 11/20/1973 Registered Alcoa Home Exteriors, Inc. (n/k/a Mastic Home Exteriors, Inc.) CELLWOOD US 19 78/045,077 1/26/2001 11/5/2002 Registered Alcoa Home Exteriors, Inc. (n/k/a Mastic Home Exteriors, Inc.) CHARLESTON BEADED COLLECTION US 19 78/173,925 10/14/2002 2/10/2004 Registered Alcoa Home Exteriors, Inc. (n/k/a Mastic Home Exteriors, Inc.) DIMENSIONS US 19 78/161,325 9/6/2002 12/2/2003 Registered Alcoa Home Exteriors, Inc. (n/k/a Mastic Home Exteriors, Inc.) DREAMCOLOR US 006; 019 78/504,256 10/22/2004 11/14/2006 Registered Alcoa Home Exteriors, Inc. (n/k/a Mastic Home Exteriors, Inc.) DURANYL CA 1/21/1974 TMA212129 2/13/1976 Registered Alcoa Home Exteriors, Inc. (n/k/a Mastic Home Exteriors, Inc.) DURANYL US 19 72/288,221 1/5/1968 8/13/1968 Registered Alcoa Home Exteriors, Inc. (n/k/a Mastic Home Exteriors, Inc.) DUTCH OAK US 6 75/598,640 12/2/1998 2/29/2000 Registered Alcoa Home Exteriors, Inc. (n/k/a Mastic Home Exteriors, Inc.) E-MAGINE US 42 76/215,089 2/26/2001 11/18/2003 Registered Alcoa Home Exteriors, Inc. (n/k/a Mastic Home Exteriors, Inc.) ENDURANCE US 6 78/926,643 7/11/2006 5/8/2007 Registered Alcoa Home Exteriors, Inc. (n/k/a Mastic Home Exteriors, Inc.) ENVOY US 6 78/926,621 7/11/2006 5/8/2007 Registered Alcoa Home Exteriors, Inc. (n/k/a Mastic Home Exteriors, Inc.) EVOLUTION US 19 78/019,549 8/3/2000 4/17/2007 Registered Alcoa Home Exteriors, Inc. (n/k/a Mastic Home Exteriors, Inc.) EVOLUTIONS US 19 78/045,140 1/26/2001 9/17/2002 Registered Alcoa Home Exteriors, Inc. (n/k/a Mastic Home Exteriors, Inc.) E-Z BLOCK CA 11/15/1988 TMA400012 7/10/1992 Registered Alcoa Home Exteriors, Inc. (n/k/a Mastic Home Exteriors, Inc.) E-Z BLOCK US 20 73/723,049 4/18/1988 4/11/1989 Registered Alcoa Home Exteriors, Inc. (n/k/a Mastic Home Exteriors, Inc.) GRAND SIERRA US 19 75/487,164 5/18/1998 4/4/2000 Registered Alcoa Home Exteriors, Inc. (n/k/a Mastic Home Exteriors, Inc.) HOUSEWORKX US 41 78/107,586 2/8/2002 5/31/2005 Registered Alcoa Home Exteriors, Inc. (n/k/a Mastic Home Exteriors, Inc.) J-BLOCK CA 11/15/1988 TMA360316 9/15/1989 Registered Alcoa Home Exteriors, Inc. (n/k/a Mastic Home Exteriors, Inc.) J-BLOCK US 20 73/723,132 4/18/1988 4/18/1989 Registered Alcoa Home Exteriors, Inc. (n/k/a Mastic Home Exteriors, Inc.) KNOWLEDGE WORKX US 41 78/095,945 11/30/2001 3/4/2003 Registered Alcoa Home Exteriors, Inc. (n/k/a Mastic Home Exteriors, Inc.) LAKE FOREST CA 9/9/1992 TMA430415 7/15/1994 Registered Alcoa Home Exteriors, Inc. (n/k/a Mastic Home Exteriors, Inc.) LEAF RELIEF US 6 78/246,093 5/6/2003 12/14/2004 Registered Alcoa Home Exteriors, Inc. (n/k/a Mastic Home Exteriors, Inc.) LIBERTY ELITE US 19 74/516,506 4/25/1994 2/13/1996 Registered Alcoa Home Exteriors, Inc. (n/k/a Mastic Home Exteriors, Inc.) LIBRARY OF LEARNING US 35 78/095,947 11/30/2001 9/23/2003 Registered Alcoa Home Exteriors, Inc. (n/k/a Mastic Home Exteriors, Inc.) MANOR OAK US 19 74/147,381 3/13/1991 11/5/1991 Registered Alcoa Home Exteriors, Inc. (n/k/a Mastic Home Exteriors, Inc.) MASTIC CA 7/16/1984 TMA360320 9/15/1989 Registered Alcoa Home Exteriors, Inc. (n/k/a Mastic Home Exteriors, Inc.) MASTIC US 019; 006 78/947,544 8/8/2006 4/8/2008 Registered Alcoa Home Exteriors, Inc. (n/k/a Mastic Home Exteriors, Inc.) MASTIC HOME EXTERIORS US 006; 019 77/534,085 7/29/2008 12/15/2009 Registered Alcoa Home Exteriors, Inc. (n/k/a Mastic Home Exteriors, Inc.) MASTIC HOME EXTERIORS. THIS IS THE EXTERIOR SOLUTION US 035; 037; 041 77/533,754 7/29/2008 9/7/2010 Registered Alcoa Home Exteriors, Inc. (n/k/a Mastic Home Exteriors, Inc.) MASTIC QUALITY CONTRACTOR US B 74/703,365 7/19/1995 3/11/1997 Registered Alcoa Home Exteriors, Inc. (n/k/a Mastic Home Exteriors, Inc.) MEADOWBROOK US 19 74/510,193 4/8/1994 8/15/1995 Registered Alcoa Home Exteriors, Inc. (n/k/a Mastic Home Exteriors, Inc.) MILL CREEK US 19 75/072,056 3/13/1996 7/8/1997 Registered Alcoa Home Exteriors, Inc. (n/k/a Mastic Home Exteriors, Inc.) OASIS US 19 78/321,387 10/31/2003 5/9/2006 Registered Alcoa Home Exteriors, Inc. (n/k/a Mastic Home Exteriors, Inc.) PERFORMANCE METALS US 6 75/345,612 8/22/1997 4/13/1999 Registered Alcoa Home Exteriors, Inc. (n/k/a Mastic Home Exteriors, Inc.) PREMIUM DESIGN. PROVEN PERFORMANCE US 19 78/028,539 10/2/2000 1/29/2002 Registered Alcoa Home Exteriors, Inc. (n/k/a Mastic Home Exteriors, Inc.) PRO-BEAD US 19 74/457,300 11/9/1993 11/22/1994 Registered Alcoa Home Exteriors, Inc. (n/k/a Mastic Home Exteriors, Inc.) PROGRESSIONS US 19 78/045,072 1/26/2001 9/24/2002 Registered Alcoa Home Exteriors, Inc. (n/k/a Mastic Home Exteriors, Inc.) PRO-SELECT US 19 74/433,770 9/9/1993 4/11/1995 Registered Alcoa Home Exteriors, Inc. (n/k/a Mastic Home Exteriors, Inc.) PRO-TECH US 19 74/278,132 5/26/1992 1/5/1993 Registered Alcoa Home Exteriors, Inc. (n/k/a Mastic Home Exteriors, Inc.) QUEST US 19 75/453,233 3/19/1998 11/16/1999 Registered Alcoa Home Exteriors, Inc. (n/k/a Mastic Home Exteriors, Inc.) RICHWOOD US 20 74/475,695 1/3/1994 12/27/1994 Registered Alcoa Home Exteriors, Inc. (n/k/a Mastic Home Exteriors, Inc.) RICHWOOD US 19 74/545,472 7/5/1994 8/1/1995 Registered Alcoa Home Exteriors, Inc. (n/k/a Mastic Home Exteriors, Inc.) SILHOUETTE CLASSIC US 19 78/224,730 3/12/2003 1/6/2004 Registered Alcoa Home Exteriors, Inc. (n/k/a Mastic Home Exteriors, Inc.) SILVER CREEK US 6 78/500,706 10/15/2004 8/29/2006 Registered Alcoa Home Exteriors, Inc. (n/k/a Mastic Home Exteriors, Inc.) STRUCTURE US 19 78/364,081 2/6/2004 3/7/2006 Registered Alcoa Home Exteriors, Inc. (n/k/a Mastic Home Exteriors, Inc.) STUDIO A US 42 78/321,400 10/31/2003 7/19/2005 Registered Alcoa Home Exteriors, Inc. (n/k/a Mastic Home Exteriors, Inc.) T2 LOK US 19 76/229,519 3/26/2001 10/22/2002 Registered Alcoa Home Exteriors, Inc. (n/k/a Mastic Home Exteriors, Inc.) T3 LOK US 19 75/608,485 12/21/1998 2/8/2000 Registered Alcoa Home Exteriors, Inc. (n/k/a Mastic Home Exteriors, Inc.) T-LOK US 12 72/224,225 7/26/1965 5/31/1966 Registered Alcoa Home Exteriors, Inc. (n/k/a Mastic Home Exteriors, Inc.) T-LOK (stylized) CA 9/10/1968 TMA164446 8/1/1969 Registered Alcoa Home Exteriors, Inc. (n/k/a Mastic Home Exteriors, Inc.) TRADE MARK CG US 19 74/432,202 9/3/1993 4/9/1996 Registered Alcoa Home Exteriors, Inc. (n/k/a Mastic Home Exteriors, Inc.) TRI-LINEAR RIGIDITY US 19 75/608,483 12/21/1998 4/25/2000 Registered Alcoa Home Exteriors, Inc. (n/k/a Mastic Home Exteriors, Inc.) ULTRA TS US 6 78/157,789 8/26/2002 5/25/2004 Registered Alcoa Home Exteriors, Inc. (n/k/a Mastic Home Exteriors, Inc.) VENT-A-RIDGE US 11 72/076,403 6/24/1959 1/19/1960 Registered Alcoa Home Exteriors, Inc. (n/k/a Mastic Home Exteriors, Inc.) VENT-A-STRIP (stylized) CA 8/18/1961 TMA130333 3/29/1963 Registered Alcoa Home Exteriors, Inc. (n/k/a Mastic Home Exteriors, Inc.) VENTURA US 19 78/304,328 9/23/2003 7/26/2005 Registered Alcoa Home Exteriors, Inc. (n/k/a Mastic Home Exteriors, Inc.) VINTAGE (and design) US 19 73/406,760 12/20/1982 3/6/1984 Registered Alcoa Home Exteriors, Inc. (n/k/a Mastic Home Exteriors, Inc.) VINTAGE SHUTTERS (and design) CA 6/12/1984 TMA316049 7/4/1986 Registered Alcoa Home Exteriors, Inc. (n/k/a Mastic Home Exteriors, Inc.) CARVEDWOOD44 US 19 77/544,050 8/11/2008 Filed Alcoa Home Exteriors, Inc. (n/k/a Mastic Home Exteriors, Inc.) CHARLESTON BEADED US 19 85/088,427 7/20/2010 Filed Great Lakes Window, Inc. A BEAUTIFUL WELCOME HOME US 19 76/098,565 7/28/2000 9/7/2004 Registered Great Lakes Window, Inc. BAYSHORE US 19 78/512,298 11/5/2004 10/3/2006 Registered Great Lakes Window, Inc. DESIGN (lighthouse) US 19 78/264,593 6/19/2003 12/28/2004 Registered Great Lakes Window, Inc. EASY-CLEAN US 40 74/150,026 3/22/1991 1/17/1995 Registered Great Lakes Window, Inc. EUROGLIDE US 6 76/594,229 5/21/2004 1/3/2006 Registered Great Lakes Window, Inc. FIBERBEAM (and design) US 19 76/412,630 5/22/2002 8/19/2003 Registered Great Lakes Window, Inc. GRANDVIEW US 19 78/491,508 9/29/2004 5/1/2007 Registered Great Lakes Window, Inc. GREAT LAKES US 19 73/542,409 6/11/1985 12/10/1985 Registered Great Lakes Window, Inc. GREAT LAKES GOLD (stylized) US 19 76/447,866 9/9/2002 6/15/2004 Registered Great Lakes Window, Inc. HI R+PLUS US 19 76/531,247 7/23/2003 1/10/2006 Registered Great Lakes Window, Inc. INFINI-TRIM US 19 76/421,368 6/12/2002 8/19/2003 Registered Great Lakes Window, Inc. MAXUUS US 19 76/598,067 6/15/2004 3/22/2005 Registered Great Lakes Window, Inc. MONITOR US 19 76/579,486 3/5/2004 3/22/2005 Registered Great Lakes Window, Inc. PLYGEM LIFESTYLES US 19 78/512,334 11/5/2004 6/12/2007 Registered Great Lakes Window, Inc. R-CORE US 19 74/239,986 1/24/1992 9/15/1992 Registered Great Lakes Window, Inc. REGAL US 19 78/891,043 5/24/2006 3/13/2007 Registered Great Lakes Window, Inc. SAFE HAVEN US 19 76/572,679 1/26/2004 3/14/2006 Registered Great Lakes Window, Inc. SEABROOKE US 19 78/512,380 11/5/2004 6/27/2006 Registered Great Lakes Window, Inc. UNIFRAME US 19 74/459,740 11/19/1993 12/6/1994 Registered Kroy Building Products, Inc. ASSURANCE OUTDOOR SOLUTIONS US 6 78/700,840 8/25/2005 12/8/2009 Registered Kroy Building Products, Inc. ASSURANCE OUTDOOR SOLUTIONS US 19 78/700,836 8/25/2005 12/8/2009 Registered Kroy Building Products, Inc. CLASSIC MANOR US 19 75/398,202 12/1/1997 6/26/2001 Registered Kroy Building Products, Inc. FENCE BY THE YARD US 006; 019 76/389,457 3/28/2002 8/9/2005 Registered Kroy Building Products, Inc. FUSION FENCE US 006; 019 78/197,763 12/24/2002 7/26/2005 Registered Kroy Building Products, Inc. IT'S A SNAP CA 19 4/21/1999 TMA539643 1/15/2001 Registered Kroy Building Products, Inc. K (and Design) US 6 78/701,642 8/26/2005 10/9/2007 Registered Kroy Building Products, Inc. K (and Design) US 19 78/701,674 8/26/2005 12/9/2008 Registered Kroy Building Products, Inc. K KROY (and design) US 6 78/701,663 8/26/2005 10/30/2007 Registered Kroy Building Products, Inc. K KROY (and design) US 19 78/701,671 8/26/2005 10/30/2007 Registered Kroy Building Products, Inc. KROY US 006; 019 76/389,461 3/28/2002 10/26/2004 Registered Kroy Building Products, Inc. KROY US 6 78/696,843 8/19/2005 10/2/2007 Registered Kroy Building Products, Inc. KROY US 16 78/696,831 8/19/2005 12/11/2007 Registered Kroy Building Products, Inc. KROY US 35 78/696,838 8/19/2005 8/8/2006 Registered Kroy Building Products, Inc. KROY US 035; 037; 042 78/696,835 8/19/2005 6/10/2008 Registered Kroy Building Products, Inc. KROY EXPRESS OUTDOOR SOLUTIONS US 6 78/700,855 8/25/2005 4/29/2008 Registered Kroy Building Products, Inc. KROY EXPRESS OUTDOOR SOLUTIONS US 19 78/700,845 8/25/2005 4/29/2008 Registered Kroy Building Products, Inc. TIMBERLAST CA 9/16/1999 TMA556636 1/21/2002 Registered Kroy Building Products, Inc. TIMBERLAST US 19 75/662,170 3/17/1999 3/20/2001 Registered Napco, Inc. AMERICAN 76 BEADED US 19 78/315,618 10/20/2003 5/10/2005 Registered Napco, Inc. AMERICAN ACCENTS US 19 78/314,096 10/15/2003 6/13/2006 Registered Napco, Inc. AMERICAN COMFORT US 19 74/502,947 3/21/1994 5/23/1995 Registered Napco, Inc. AMERICAN HERALD US 19 75/942,371 3/13/2000 6/5/2001 Registered Napco, Inc. AMERICAN HERALD US 19 75/290,530 5/12/1997 6/30/1998 Registered Napco, Inc. AMERICAN SPLENDOR US 19 75/828,953 10/22/1999 6/26/2001 Registered Napco, Inc. AMERICAN SPLENDOR XL US 19 78/386,833 3/18/2004 9/20/2005 Registered Napco, Inc. ANCHOR LOCK US 19 78/312,614 10/13/2003 4/12/2005 Registered Napco, Inc. ASHTON HEIGHTS US 19 78/315,612 10/20/2003 10/12/2004 Registered Napco, Inc. CEDAR SELECT US 19 78/139,789 6/28/2002 3/4/2003 Registered Napco, Inc. DURABUILT US 19 78/641,974 6/2/2005 5/16/2006 Registered Napco, Inc. DURAPRO US 6 78/403,482 4/16/2004 4/12/2005 Registered Napco, Inc. ELUSIVENT US 19 78/315,623 10/20/2003 10/19/2004 Registered Napco, Inc. MONTICELLO US 6 73/164,436 3/31/1978 7/8/1980 Registered Napco, Inc. NAPCO US 12 72/357,627 4/22/1970 6/8/1971 Registered Napco, Inc. NAPCO US 6; 19; 40 74/159,058 4/22/1991 5/19/1992 Registered Napco, Inc. POWER LOCK US 19 78/314,075 10/15/2003 3/21/2006 Registered Napco, Inc. PROVIDENCE US 19 78/438,592 6/21/2004 8/30/2005 Registered Napco, Inc. RIGIDMASTER US 19 78/320,974 10/30/2003 10/12/2004 Registered Napco, Inc. RIGITUCK US 19 75/828,392 10/20/1999 7/10/2001 Registered Napco, Inc. SUNNYBROOK US 19 74/398,064 6/7/1993 12/20/1994 Registered Napco, Inc. TUCKTIGHT US 19 78/312,611 10/13/2003 1/25/2005 Registered Napco, Inc. WHAT THE BEST HOMES ARE WEARING US 6 75/828,394 10/20/1999 8/6/2002 Registered Napco, Inc. WHAT THE BEST HOMES ARE WEARING US 19 75/980,888 10/20/1999 10/2/2001 Registered Napco, Inc. XACT-FIT US 19 75/708,013 5/17/1999 10/15/2002 Registered Napco, Inc. AMERICAN ESSENCE US 19 77/840,124 10/2/2009 Filed New Glazing Industries, ltd. POWERPANE US 19 78/581,381 3/7/2005 10/30/2007 Registered New Glazing Industries, ltd. POWERPANE US 19 78/581,403 3/7/2005 11/6/2007 Registered New Glazing Industries, ltd. SUPERPOWERPANE US 19 78/581,388 3/7/2005 10/30/2007 Registered New Glazing Industries, ltd. SUPERPOWERPANE (and design) US 19 78/581,420 3/7/2005 11/13/2007 Registered Ply Gem Industries, Inc. P (stylized) US 006; 019 77/752,278 6/4/2009 5/18/2010 Registered Ply Gem Industries, Inc. PLY GEM US 006; 019 77/752,305 6/4/2009 6/8/2010 Registered Ply Gem Industries, Inc. BUILDING PRODUCTS. BUILDING SUCCESS CA 006; 019; 037 7/15/2008 Filed Ply Gem Industries, Inc. BUILDING PRODUCTS. BUILDING SUCCESS US 006; 019; 037 77/371,809 1/15/2008 Filed Ply Gem Industries, Inc. P (stylized) CA ; 6/10/2009 Filed Ply Gem Industries, Inc. PLY GEM CA ; 6/10/2009 Filed Ply Gem Pacific Windows Corporation ACCU-QUOTE US 9 78/142,725 7/10/2002 3/9/2004 Registered Ply Gem Pacific Windows Corporation ARCHITECTURAL SHAPES US 19 74/714,856 8/14/1995 8/20/1996 Registered Ply Gem Pacific Windows Corporation WINDOW SOLUTIONS US 019; 042 75/640,415 2/12/1999 7/26/2005 Registered Variform, Inc. ACCU-LOCK US 19 75/467,987 4/14/1998 4/24/2001 Registered Variform, Inc. BEST QUALITY (and design) US 19 78/821,843 2/23/2006 1/16/2007 Registered Variform, Inc. CAMDEN POINTE US 19 75/828,393 10/20/1999 6/12/2001 Registered Variform, Inc. CONTRACTOR'S CHOICE US 19 75/044,034 1/16/1996 4/14/1998 Registered Variform, Inc. CSL 600 US 19 78/747,664 11/4/2005 2/5/2008 Registered Variform, Inc. CSL 600 EX US 19 77/748,714 6/1/2009 12/1/2009 Registered Variform, Inc. EPSULATION US 19 77/748,739 6/1/2009 12/1/2009 Registered Variform, Inc. HERITAGE CEDAR US 19 77/748,729 6/1/2009 6/22/2010 Registered Variform, Inc. NOTTINGHAM US 19 78/314,115 10/15/2003 9/28/2004 Registered Variform, Inc. PERMAHUE US 19 78/386,841 3/18/2004 3/22/2005 Registered Variform, Inc. PRO GUARD US 19 75/476,165 4/28/1998 12/25/2001 Registered Variform, Inc. SCENIC SCAPES US 19 78/184,967 11/14/2002 6/1/2004 Registered Variform, Inc. TIMBER OAK US 19 73/832,916 10/23/1989 5/8/1990 Registered Variform, Inc. TRIVENT US 19 77/748,719 6/1/2009 7/27/2010 Registered Variform, Inc. VARIBEST US 12 73/087,471 5/17/1976 3/8/1977 Registered Variform, Inc. VARIFORM US 006; 019; 019 78/237,783 4/15/2003 6/7/2005 Registered Variform, Inc. VARIFORM US 19 74/018,103 1/11/1990 9/25/1990 Registered Variform, Inc. VARIGRAIN PREFERRED US 19 75/467,988 4/14/1998 1/25/2000 Registered Variform, Inc. VARITEK US 19 75/734,356 6/22/1999 1/2/2001 Registered Variform, Inc. VICTORIA HARBOR US 19 76/214,094 2/22/2001 11/6/2001 Registered Variform, Inc. UPRIGHT US 19 77/728,337 5/4/2009 Filed Variform, Inc. VARIFORM TRUEWALL VINYL SIDING US 19 77/020,528 10/13/2006 Filed SCHEDULE C COPYRIGHTS AND COPYRIGHT LICENSES OWNER REGISTRATION NUMBER TITLE Variform, Inc. Txu 902-412 INVRVMIO Alcoa Home Exteriors, Inc. (n/k/a Mastic Home Exteriors, Inc.) Tx 6-199-054 Coil Box Ply Gem Industries, Inc. TX2123375 Ply-Gem pre-finished solid wood planking Ply Gem Industries, Inc. VAu194847 Ply-Gem revolving planking display Ply Gem Industries, Inc. VAu195386 Ply-Gem Idea center Ply Gem Industries, Inc. VAu195387 Ply-Gem idea center : unit A Great Lakes Window, Inc. TX2193311 The Premier patio door Copyright Licenses 1. 5.SoftwSoftware License Agreement between Great Lakes Window, Inc. and Friedman Corporation. 2. 6.SoftwSoftware License Agreement between Variform, Inc. and Oracle. 3. 7.SoftwSoftware License Agreement between Variform, Inc. and Microsoft. 4. 8.LicensLicense Agreement dated September 15, 1993 between MW Manufacturers Inc. and PPG Industries, Inc. with respect to Intercept technology. 5. 9.LicensLicense Agreement dated November 8, 1994 between Patriot Manufacturing, Inc. (now merged into MW Manufacturers Inc.) and PPG Industries, Inc.with respect to Intercept technology. 6. License Agreement between MW Manufactures Inc. and Kronos, Inc., dated December 1, 1999. 7. 10.OrdeOrder Form Schedule (Conversion) - Software License, Services and Maintenance Agreement dated May 17, 2007 between MW Manufacturers Inc. and Oracle replacing Software License, Services and Maintenance Agreement dated January 30, 1998 between MW Manufacturers Inc. and JD Edwards World Solutions Company.Agreement amended 11/28/07 to apply to MW Manufacturers Inc., Alenco, Ply Gem Pacific Windows Corporation, and Great Lakes Window, Inc. 8. 11.ProgrProgram Product License dated July 24, 1996 between Patriot Manufacturing, Inc. (now merged into MW Manufacturers Inc.) and Friedman Corporation. 9. 12.SoftSoftware License Agreement dated October 10, 2000 between MW Manufacturers Inc. and Vertex, Inc. Software Support Agreement effective July 1, 2003 between Patriot Manufacturing, Inc. (now merged into MW Manufacturers Inc.) and PMC Software, Inc. (Helpmate Agreement). 13.SoftSoftware License Agreement dated May 17, 1999 between Patriot Manufacturing, Inc. (now merged into MW Manufacturers Inc.) and Glass Equipment Development. 14.SoftSoftware License Agreement between Variform, Inc. and Redwood software. 15.SoftSoftware License Agreement between Variform, Inc. and Optio software. Software License Agreement between Variform, Inc. and Winframe software. Software License Agreement dated January 12, 2005 between MW Manufacturers Inc. and PMC Software. Software License Agreement between MW Manufacturers Inc. and T.L. Ashford. 17 16.Soft Software License Agreement between MW Manufacturers Inc. and Sterling Software. 17.SoftSoftware License Agreement between MW Manufacturers Inc. and nuBridges. 18.SoftSoftware License Agreement / Customer Agreement between MW Manufacturers Inc. and IBM. 19.SoftSoftware License Agreement between MW Manufacturers Inc. and Quadrant. 20.SoftSoftware License Agreement between MW Manufacturers Inc. and ACOM. 21.SoftSoftware License Agreement between MW Manufacturers Inc. and Sage Software. 22.SoftSoftware License Agreement between MW Manufacturers Inc. and RJS (multiple agreements). Software License Agreement between MW Manufacturers Inc. and Numara. 23.SoftSoftware License Agreement between MW Manufacturers Inc. and All Out Software. 24.Soft Software License Agreement between MW Manufacturers Inc. and Help Systems. 25.Soft Software License Agreement between MW Manufacturers Inc. and McAfee. 26.SoftSoftware License Agreement between MW Manufacturers Inc. and Microsoft. 27.Soft Software License Agreement between MW Manufacturers Inc. and Loftware. 28.Soft Software License Agreement between MW Manufacturers Inc. and Symantec. 29.SoftSoftware License Agreement between MW Manufacturers Inc. and RIM. 30.SoftSoftware License Agreement between MW Manufacturers Inc. and AutoDesk. 31.SoftSoftware License Agreement, dated March 18, 2004 between the Specified U.S. Borrower and Hyperion Enterprise. 32.Soft Software License Agreement, dated October 28, 2005 between the Specified U.S. Borrower and EDGAR-filings Ltd. 33.Soft Software License Agreementbetween the Specified U.S. Borrower and MercuryGate International, Inc. for Transportation Management Software (TMS). 34.SoftSoftware License Agreementbetween the Specified U.S. Borrower and FileBound for document imaging software. 35.Soft Software License Agreement, dated June 18, 2001, between Alenco and Vertex, Inc. 36.SoftSoftware License Agreement, dated October 31, 1997, as amended, between Reliant Building Products and JD Edwards World Solutions Company. 37.Soft Software License Agreement between Alenco and Quadrant software. 38.Soft Software License Agreement, dated November 2, 2007, between the Specified U.S. Borrower and WTS Paradigm, LLC.Amended 5/15/08 to define the Specified U.S. Borrower as MW Manufactures Inc., Alenco, Ply Gem Pacific Window Corporation, and Great Lakes Window, Inc. 39.LicenLicense Agreement between Alenco and Kronos software. 40.Soft Software and Service License Agreement between Alenco and AIG. Software License Agreement between Alenco and All Out Security (fka Gate Software). 41.Soft Software License Agreement between Alenco and FreeStone software. 42.Soft Software License Agreement between Alenco and Foy, Inc. (EPICS). 43.Soft Software License Agreement between Alenco and Numara. 44.Soft Software License Agreement between Alenco and Microsoft. 45.Soft Software License Agreement between Great Lakes Window, Inc and Glass Equipment Development (GED). 46.Soft Software License Agreement between Great Lakes Window, Inc. and Microsoft. 47.Soft Software License Agreement between Great Lakes Window, Inc. and ALK Technologies. 48.Soft Software License Agreement between Great Lakes Window, Inc. and MicroAnalytic. Software License Agreement between Great Lakes Window, Inc. and DP Solutions Inc. (PMC2000 Software). 49.Soft Software License Agreement between Great Lakes Window, Inc. and Keller Data Solutions. 50.Soft Software License Agreement between Great Lakes Window, Inc. and LXI (scheduler and pager system). 51.SoftSoftware License Agreement between Great Lakes Window, Inc. and ByteWare. 52.Soft Software License Agreement between Great Lakes Window, Inc. and IBM. 53.Soft Software License Agreement between Great Lakes Window, Inc. and AutoDesk. 54.IntellIntellectual Property License Agreement, effective as of January17, 2008, by and between Ply Gem Pacific Windows Corporation and MI Windows and Doors, Inc., as amended April28, 2008. 55.TradeTrademark License Agreement, effective as of September30, 2007, by and between Ply Gem Pacific Windows Corporation and CertainTeed Corporation, as amended January17, 2008 and April28, 2008. 56.ComCompound Supply Agreement effective as of September30, 2007, by and between Ply Gem Pacific Windows Corporation (as successor to CertainTeed Pacific Windows Corporation) and CertainTeed Corporation. 57.Raini Raining Data Software License Agreement, by and between Raining Data Corporation, licensed through Zumasys, Inc., and Holdings for Pacific Windows Corporation Auburn and Sacramento locations. 58.ProgrProgram Product License Agreement, dated as of December 26, 2000, between Friedman Corporation and Ply Gem Pacific Windows Corporation.Amended to include Program Product License formerly between Friedman and CertainTeed Corporation dated May 28, 1999.Further amended on December 17, 2007 between Ply Gem Pacific Windows Corporation (f/k/a CertainTeed, Inc. West) and Friedman Corporation. 59.GEDSoftware License Agreement, by and between Glass Equipment Development, Inc. and Ply Gem Pacific Windows Corporation – Auburn, WA; Ply Gem Pacific Windows Corporation – Corona, CA; Ply Gem Pacific Windows Corporation – West Sacramento, CA. 60.SoftSoftware License Agreement between Ply Gem Pacific Windows Corporation and Microsoft. 61.SoftSoftware License Agreement between Great Lakes Window, Inc. and Numara. 62.SoftSoftware License Agreement between Great Lakes Window, Inc. and Sequris. 63.SoftSoftware License Agreement between Great Lakes Window, Inc. and TEC communications. 64.SoftSoftware License Agreement between MW Manufacturers Inc. and Argent. Software License Agreement between MW Manufacturers Inc. and Vision Solutions. 65.SoftSoftware License Agreement between Alenco and IBM. 66.SoftSoftware License Agreement between Alenco and GED. 67.Soft Software License Agreement between Alenco and Touchtone Corporation. 68.Soft Software License Agreement between Alenco and Solarwinds Inc. 69.Soft Software License Agreement between Alenco and Symantec. 70.Soft Software License Agreement between Ply Gem Pacific Windows Corporation and T.L. Ashford. 71.Soft Software License Agreement between Ply Gem Pacific Windows Corp. and Numara. 72.SoftSoftware License Agreement between Ply Gem Pacific Windows Corp. and IBM. 73.Soft Software License Agreement between Ply Gem Pacific Windows Corp. and Solarwinds Inc. 74.Soft Software License Agreement between Ply Gem Pacific Windows Corp. and IBM. 75.Soft Software License Agreement between Ply Gem Pacific Windows Corp. and Biscom. 76.AdaAdaptec Software License Agreement (Single User, Non-Networked Applications). 77.HomHomeSite Software License Agreement. American Power Conversion Corporation—Software License Agreement. Digital Computations, Inc. Per-User Software License Agreement. 78.AdviAdvisory and Statement on Limitations of Warranty and Liability for Automated TRI Reporting Software 98- EULA. Seagull Scientific Software License Agreement. ESRI License Agreement. Broderbund Software License. End-User License Agreement for Stomp Software. Ulead Software License Agreement. 79.EndEnd User Agreement- Card Scanner-EULA. ColdFusion® Server Software License Agreement. ComponentOne-EULA End User License Agreement. Corel Draw Graphics Suite 12 End User License Agreement. All Corel Products End User License Agreement. DameWare Development LLC License Agreement. DynamiCube License Agreement. Design Space End User License Agreement. Direct CD End User Licensing Agreement. DVDExpress End User License Agreement. Ericom PowerTerm 6.4 End User License Agreement. Adobe Illustrator End User License Agreement. Adobe ImageReady End User License Agreement. iNet Tools End User License Agreement. Infortel End User License Agreement. 80.Infra Infragistics Ultra Suite End User License Agreement. 81.Infra Infragistics Ultra Grid End User License Agreement. Infragistics Ultra Office End User License Agreement. 82.Infra Infragistics Ultra ToolBars End User License Agreement. Legi for Windows End User License Agreement. Liquid Player End User License Agreement. Macromedia Dreamweaver 2 End User License Agreement. Macromedia DreamweaverEnd User License Agreement. Macromedia Studio End User License Agreement. End User Software License Agreement for Merant PVCS Products. Merant PVCS Series 6.7 End User License Agreement. Wasp Bar Code Technologies Software License Agreement. 83.CrystCrystal Reports Standard, Professional and Developer License Agreement. End User License Agreement for Techsmith Software-DubIt. Macromedia Software End User License Agreement- Robo Demo. License Agreement—Carbon Copy 32. TechSmith Camtasia Player End User License Agreement. Ultra Edit License Agreement. Nero 6.0 End User License Agreement. NetManage End User License Agreement. PacketGrabber End User License Agreement. OrgPlus End User License Agreement. Pitney Bowes SmartMailer End User License Agreement. Pixela Image Mixer End User License Agreement. Plextor Manager End User License Agreement. Power Term 6.4 License Agreement. Print Server Card AR-NC5J End User License Agreement. Quick Sync iomega End User License Agreement. Renoworks Software Inc. Software License Agreement. RoboHTML End User License Agreement; Blue Sky Software License Agreement. Seagate Backup Exec End User License Agreement. Seagate Crystal Reports 6.0 Pro End User License Agreement. 84.SeagSeagate Crystal Reports End User License Agreement. Seagate Info 7 End User License Agreement. Seagate ManageExec End User License Agreement. Seagull License Server End User License Agreement. Sharp Digital Multifunction System End User License Agreement. Sharp Digital Multifunction System AR-550/620/700 Series End User License Agreement. Sharp PS3 Expansion Kit AR-PK5 End User License Agreement. Sharpdesk V3.2 Network Scanner Utilities End User License Agreement. SawZIP End User License Agreement. Smart Board End User License Agreement. Snapit End User License Agreement, TechSmith Software License Agreement. Snagit End User License Agreement, TechSmith Software License Agreement. Sony CD-RW End User License Agreement. SPC XL 2000 End User License Agreement. Streets and Trips 05 End User License Agreement. TextBridge Pro End User License Agreement. Toad 7.6 End User License Agreement. Toad Pro End User License Agreement. Toad Xpert End User License Agreement. Trend Micro License Agreement. True DB Grid Pro 5.0 Software Corporation License Agreement. True DB Gird Pro 6.0 Software Corporation License Agreement. TrueDB Grid 7.0 EULA—ComponentOne LLC License Agreement. Ulead Photo Impact End User License Agreement. Solutions Software Corporations, Videosoft Active X End User License Agreement. VSClient Universal End User License Agreement. WebTrends End User License Agreement. Wild Packets End User License Agreement. Windows Media 10 End User License Agreement. WinFax Pro End User License Agreement. WinHelp Office End User License Agreement. 85.MicrMicro2000 Yearly Renewal for Microscope Diagnostic software. SAS Institute, Inc. Yearly Renewal for JMP 6.0 - 24 user license. 86.ESRI-ESRI - Business Map Pro 3.5, Business Map Pro 3.5 -upgrade from ver 2 or 3, Business Map Pro 3.5 -upgrade from ver 1. Emetrix e-Pointer 1.2. Dame Ware Mini Remote Control License. EZ Recordkeeper Product License and Warranty Statement. Identatronics Inc. Software License. 87.IntegIntegrated Design, The Time Bank License Agreement. Nero End User License Agreement. 88.ScanScanSoft, Inc. End User License Agreement- OmniPage 15. 89.GIS CGIS Customer Supplier Agreement for Smart Time. 90.Visio Visio Standard 2003 Mvl-D W95 Microsoft End User License Agreement. Wonderware License Modification Certificate 14958 and 14954. X-Rite Software License Agreement. Xara Xara Webstyle 3 and 4. Weber Leber LegiWin. Avery Photo ID System End User License Agreement. 91.BAR BARTENDER PRO7.7 M53 CD. Dame Ware Mini Remote Control License. Bartender End User License Agreement—Seagull Scientific. 92.SuppSupplemental End User License Agreement for Microsoft Internet Explorer 5.0. 93.HuntHunter Labs—Universal Software v4.10 Software License Agreement. Tri-Data- IDMate, Flowlink License Agreement. 1Sync- Supply Chain Data Synchronization License Agreement. ABSMessaging - Messaging Software for AS400 License Agreement. Adobe – Acrobat Std and Pro License Agreement. Autodesk - Autocad Inventor & Autocad LT License Agreement. Bottomline Technologies – CreateForm License Agreement. 94.CforiCforia - MC2 License Agreement. CMT Software - Domain merger in Lotus software License Agreement. Extol License Agreement. 95.ForcaForcastPro Unlimited License Agreement. IBM - Lotus, iSeries, AIX License Agreement. Information & Computing Services - RF Smart License Agreement. Kronos License Agreement. Loftware - Barcoding Software License Agreement. Marex Group - FileBound License Agreement. Kofax Data Capture License Agreement. McAfee - Virus Scan License Agreement. 96.Meta MetaLogic - EHS Site License Agreement. OpenText - RightFax License Agreement. Powertech - Network Security, Authority Broker License Agreement. ProData - DBU & SQL/41 License Agreement. 97.RIMRIM - Blackberry Enterprise Server License Agreement. 98.SolidSolidworks License Agreement. SPSS - Showcase License Agreement. Streem - Fax Server License Agreement. Symantec - Netbackup / Puredisk License Agreement. TechExcel - Help Desk Software License Agreement. Vision Solutions - Mimix License Agreement. VMWare - vCenter and ESX License Agreement.
